     Case 5:20-cr-00053-MTT-CHW Document 50 Filed 07/23/21 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
       v.                                    )   CASE NO. 5:20-CR-53 (MTT)
                                             )
 DAQUANN MARQUEZ EPPS (2) and                )
 RAQUAN EMAHL GRAY (3),                      )
                                             )
                       Defendants.           )
                                             )

                                        ORDER

      The parties have moved to continue this case until the next trial term. Doc. 45.

The defendants were indicted, along with a third co-defendant, Demarea Demond

Carey, on December 9, 2020. Doc. 1. Defendant Raquan Emahl Gray had his

arraignment in this Court on April 6, 2021. Doc. 13. Defendant Daquann Marquez

Epps had his arraignment in this Court on June 9, 2021. Doc. 33. Defendant Demarea

Demond Carey has not yet had his initial appearance in this case. Three prior

continuances have been granted for Defendant Raquan Emahl Gray. Docs. 22; 25; 43.

One prior continuance has been granted for Defendant Daquann Marquez Epps. Doc.

43. The parties now move the Court to continue this case to the next trial term to give

defense counsel proper time to effectively review discovery and prepare. Doc. 45 at 2.

      Pursuant to 18 U.S.C. § 3161(h)(7)(A), the Court finds the ends of justice served

by granting this continuance outweigh the best interests of the public and the defendant

to a speedy trial. Accordingly, the motion (Doc. 45) is GRANTED. The case is

continued from the August term until the Court’s next trial term presently scheduled for

September 13, 2021. The corresponding delay shall be deemed excludable pursuant

to the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161 et seq.
Case 5:20-cr-00053-MTT-CHW Document 50 Filed 07/23/21 Page 2 of 2


SO ORDERED, this 23rd day of July, 2021.

                                     S/ Marc T. Treadwell
                                     MARC T. TREADWELL, CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
